t c memo united_states tax_court rowland g and valerie j pilaria petitioners v commissioner of internal revenue respondent docket no filed date john w ambrecht and gregory arnold for petitioners blaine t fuller for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on petitioners’ motion for partial summary_judgment pursuant to rule a petitioners contend that there is no t rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated section references are to the internal_revenue_code as amended and in effect during the year in issue - - dispute as to a material fact and that they are entitled to partial summary_judgment as a matter of law in particular petitioners contend that the general 3-year period of limitations under sec_6501 bars the assessment of any deficiency attributable to respondent’s determination that the property that petitioners sold in was not their principal_residence respondent objects to petitioners’ motion on the ground that the assessment of the deficiency which is attributable in its entirety to gain that petitioners realized on the sale of their purported principal_residence is subject_to the period of limitations set forth in sec_1034 jj --a period that respondent contends remained open on the date the notice_of_deficiency was issued to petitioners summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 we are satisfied that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law with regard to the period of limitations that is applicable in this case as explained in detail below we shall deny petitioners’ motion for partial summary_judgment background on date petitioners filed a joint form_1040 u s individual_income_tax_return for petitioners’ tax_return included a form_2119 sale of your home ’ petitioners reported in part i of the form_2119 that they sold their main home in solvang california the solvang property on date realized a gain of dollar_figure on the sale of the solvang property and had not purchased or built a new main home part i line of the form_2119 asked in pertinent part if you haven’t replaced your home do you plan to do so the form_2119 consisted of three distinct parts part i--gain on sale part ii--one-time exclusion_of_gain for people age or older and part iii--adjusted sales_price taxable gain and adjusted_basis of new home within the replacement_period petitioners checked the box on line labeled yes the form_2119 further stated if line is ‘yes ’ stop here attach this form to your return and see additional filing_requirements petitioners did not make any additional entries on the remainder of the form_2119 on date petitioners filed with respondent a second form_2119 in part i of the form_2119 petitioners reported that they sold the solvang property on date realized a gain of dollar_figure on the sale and purchased a new main home on date at a cost of dollar_figure petitioners completed part ii of the form_2119 electing the one-time exclusion of dollar_figure of gain on the sale of a principal_residence for people age or older under sec_121 petitioners also completed part iii of the form_2119 deferring recognition of the remaining dollar_figure of gain 1ie dollar_figure minus dollar_figure under sec_1034 on date respondent issued to petitioners a notice_of_deficiency for in the notice respondent determined that petitioners were liable for a tax_deficiency of dollar_figure an accuracy-related_penalty under sec_6662 of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure in particular respondent determined that the gain that petitioners realized upon the sale of the solvang property was required to be - - included in their gross_income and subject_to tax for respondent concluded that petitioners were not eligible for the tax benefits of sec_121 or sec_1034 because the solvang property was not their principal_residence at the time it was sold petitioners filed with the court a joint petition for redetermination the petition included the allegation that respondent’s determination that the solvang property was not petitioners’ principal_residence at the time it was sold is barred by the general 3-year period of limitations under sec_6501 respondent filed an answer to the petition including the allegation that the deficiency which is attributable to respondent’s determination that the gain that petitioners realized on the sale of the solvang property was includable in their gross_income for is subject_to the period of limitations prescribed in sec_1034 as indicated petitioners filed a motion for partial summary_judgment to which respondent filed an objection the matter was called for hearing at the court’s motions session in washington d c counsel for respondent appeared at the hearing and offered respondent determined that petitioners were required to report a gain of dollar_figure on the sale of the solvang property as follows sale price dollar_figure minus expenses of sale dollar_figure minus adjusted_basis dollar_figure as a consequence of the increase in petitioners’ adjusted_gross_income petitioners were subject_to related adjustments attributable to the phase-out of personal exemptions and itemized_deductions -- - argument in opposition to petitioners’ motion although no appearance was made by or on behalf of petitioners at the hearing petitioners filed a reply to respondent’s objection which they offered to the court as a statement in lieu of appearance see rule c following the hearing the parties filed a stipulation petitioners filed a memorandum respondent filed a supplemental objection to petitioners’ motion and petitioners filed a response to respondent’s supplemental objection discussion a tax benefits related to sales exchanges of a principal_residence beginning with the enactment of sec_112 under the revenue act of ch sec_318 65_stat_452 congress has taken steps to diminish the impact of the federal_income_tax on gain arising from the sale_or_exchange of a taxpayer’s principal_residence sec_112 a predecessor to sec_1034 provided that a taxpayer would not have to recognize a portion of the gain realized upon the sale_or_exchange of his principal_residence if within a specified period the taxpayer purchased a new principal_residence at a cost equal to or exceeding the selling_price of the old residence sec_112 did not provide an outright exclusion sec_112 was recodified as sec_1034 under the internal_revenue_code of ch 68a stat - of the gain realized upon the sale_or_exchange of a taxpayer’s principal_residence but rather acted as a means for tax_deferral in particular a taxpayer seeking to defer recognition of gain under sec_112 was required to reduce his basis in the new residence by an amount equal to the gain not recognized on the sale_or_exchange of the old residence several years after the enactment of sec_112 congress passed legislation designed to provide an additional tax_benefit to older taxpayers selling or exchanging a principal_residence recognizing that older taxpayers may desire to purchase a less expensive home or move to an apartment or toa rental property and that such taxpayers might require some or all of the funds obtained from the sale of the old residence to meet living_expenses s rept 88th cong 2d sess c b part congress enacted sec_121 under the revenue act of publaw_88_272 sec 78_stat_19 allowing older taxpayers to exclude from gross_income a portion of the gain realized on the sale_or_exchange of a principal_residence b sec_1034 sec_1034 rollover of gain on sale of principal_residence provides in pertinent part sec_1034 nonrecognition of gain --if property in this section called old residence used by the taxpayer as his principal_residence is sold by him and within a period beginning years before the date of such sale and ending years after such date property in this section called new residence is purchased and used by the taxpayer as his principal_residence gain if any from such sale shall be recognized only to the extent that the taxpayer’s adjusted_sales_price as defined in subsection b of the old residence exceeds the taxpayer’s cost of purchasing the new residence in sum gain realized upon the sale of a taxpayer’s principal_residence is subject_to deferral under sec_1034 if the taxpayer acquires a new principal_residence at a cost equal to or exceeding the sale price of the old residence within the year period preceding or following the sale of the old residence sec_1034 provides an extended period for the assessment of a deficiency attributable to any gain realized on the sale_or_exchange of a taxpayer’s principal_residence in contrast to sec_6501 which provides that the period of limitations on assessment generally expire sec_3 years after a tax_return is filed sec_1034 provides sec_1034 statute_of_limitations ---if the taxpayer during a taxable_year sells at a gain property used by him as his principal_residence then-- the statutory period for the assessment of any deficiency attributable to any part of such gain shall not expire before the expiration of years from the date the secretary is notified by the taxpayer in such manner as the secretary may by regulations prescribe of-- a the taxpayer’s cost of purchasing the new residence which the taxpayer claims results in nonrecognition of any part of such gain --- - b the taxpayer’s intention not to purchase a new residence within the period specified in subsection a or c a failure to make such purchase within such period and such deficiency may be assessed before the expiration of such 3-year period notwithstanding the provisions of any other law or rule_of law which would otherwise prevent such assessment thus the statutory period for the assessment of any deficiency attributable to any part of the gain realized on the sale_or_exchange of a taxpayer’s principal_residence will not expire until years after the commissioner is notified of the taxpayer’s purchase of a new residence the taxpayer’s intention not to purchase a new residence within the period specified in sec_1034 or the taxpayer’s failure to purchase a new residence within the period specified in sec_1034 sec_1034 provides a cross-reference to the one-time exclusion_of_gain under sec_121 c sec_121 sec_121 one-time exclusion_of_gain from sale of principal_residence by individual who has attained age provides in pertinent part sec_121 general_rule --at the election of the taxpayer gross_income does not include gain from the sale_or_exchange of property if-- -- - the taxpayer has attained the age of before the date of such sale_or_exchange and during the 5-year period ending on the date of the sale_or_exchange such property has been owned and used by the taxpayer as his principal_residence for periods aggregating years or more sec_121 limits the amount of the exclusion to dollar_figure or dollar_figure in the case of a separate_return by a married taxpayer sec_121 describes the process for making an election under the provision in pertinent part as follows sec_121 election --an election under subsection a may be made or revoked at any time before the expiration of the period for making a claim for credit or refund of the tax imposed by this chapter for the taxable_year in which the sale_or_exchange occurred and shall be made or revoked in such manner as the secretary shall by regulations prescribe unlike sec_1034 sec_121 does not contain a separate provision for the period of limitations on assessment we in conjunction with sec_121 we observe that sec_6511 provides in pertinent part sec_6511 period of limitation on filing claim --claim for credit or refund of an overpayment of any_tax imposed by this title in respect of which tax the taxpayer is required to file a return shall be filed by the taxpayer within years from the time the return was filed or years from the time the tax was paid whichever of such periods expires the later or if no return was filed by the taxpayer within years from the time the tax was paid - further observe that there is no direct reference to sec_121 in sec_6501 however paragraph of sec_6504 titled cross references provides for limitation period in case of--- gain upon sale_or_exchange of principal_residence see sec_1034 d current law as an epilogue to the preceding discussion sec_121 was amended and sec_1034 was repealed under the taxpayer_relief_act_of_1997 tra publaw_105_34 and b 111_stat_836 generally effective with respect to sales and exchanges after date tra sec_312 and b provides that all taxpayers may elect to exclude from gross_income up to dollar_figure of gain dollar_figure for joint filers realized on the sale_or_exchange of a principal_residence be the parties’ positions petitioners do not dispute that the period of limitations under sec_1034 would apply to a determination that the new residence that they purchased in does not qualify as their principal_residence within the meaning of sec_1034 however petitioners assert that the general 3-year period of limitations under sec_6501 bars respondent from determining that the old residence the solvang property was not their principal_residence under sec_121 or sec_1034 petitioners contend that the general 3-year period of limitations expired in this case inasmuch as petitioners reported the sale of the solvang property on the form_2119 attached to their federal_income_tax return which was filed more than years before the issuance of the notice_of_deficiency respondent counters that sec_1034 prescribes the period for the assessment of the deficiency----a deficiency which is attributable to gain realized by petitioners upon the sale of property that they characterized as their principal_residence and that period remained open as of the date that the notice_of_deficiency was mailed to petitioners f analysis the deficiency in this case is attributable in its entirety to respondent’s determination that petitioners’ gross_income for included the gain that petitioners realized upon the sale of what they characterized as their principal_residence consistent with the plain language of sec_1034 and sec_6504 we hold that the period of limitations set forth in sec_1034 governs the assessment of the deficiency in this case because we conclude that the period of limitations remained open at the time the notice_of_deficiency was issued to petitioners we shall deny petitioners’ motion for partial summary_judgment a portion of the gain from a sale_or_exchange of property gualifies for exclusion_from_gross_income under sec_121 if the property was owned and used by the taxpayer as his principal_residence for periods aggregating years or more of the 5-year period ending on the date of the sale_or_exchange and if the taxpayer attained the age of before the date of the transaction gain from a sale_or_exchange of property is subject_to deferral under sec_1034 if the property was used by the taxpayer as his principal_residence and the taxpayer acquires a new principal_residence within the 2-year period preceding or following the sale of the old residence just as sec_1034 grants the taxpayer an extended period to complete a sec_1034 transaction with the acquisition or construction of a new residence sec_1034 in turn grants the commissioner an extended period of time within which to assess any deficiency attributable to gain from the sale_or_exchange property that the taxpayer has characterized as his principal_residence contrary to petitioners’ position the statutory scheme does not suggest that congress intended bifurcated examinations of sec_1034 transactions in other words rather than require the commissioner to conduct one examination to determine whether the property sold was the taxpayer’s principal_residence anda second_examination to determine whether the property purchased gualifies as a new principal_residence sec_1034 permits the commissioner to examine all aspects of the transaction at once in this regard sec_1034 plainly provides that - the period of limitations set forth therein applies to the assessment of any deficiency attributable to any part of such gain consistent with sec_1034 subsection jj provides that the period of limitations shall apply notwithstanding the provisions of any other law or rule_of law which would otherwise prevent such assessment as we see it if as petitioners maintain congress intended for the general 3-year period of limitations under sec_6501 to apply to assessments attributable to the commissioner’s determination that a property sold by a taxpayer was not his principal_residence congress would have qualified the language of sec_1034 so that it did not preempt the more general rules of sec_6501 in the absence of such qualifying language our holding that the period of limitations under sec_1034 governs the assessment of the deficiency in this case conforms with the basic principle of statutory construction that a specific statute controls over a general provision see eg 365_us_753 our holding also comports with the legislative_history of sec_1034 h rept 82d cong lst sess 1951_2_cb_357 contains a section titled detailed discussion of the technical provisions of the bill -- - which includes the following explanation regarding former sec_112 n whether or not property is used by the taxpayer as his residence and whether or not property is used by the taxpayer as his principal_residence in the case of a taxpayer using more than one place of residence depends upon all of the facts and circumstances in each individual case including the bona fides of the taxpayer the term residence is used in contradistinction to property used in trade_or_business and property_held_for_the_production_of_income nevertheless the mere fact that the taxpayer temporarily rents out either the old or the new residence may not in the light of all the facts and circumstances in the case prevent the gain from being not recognized where part of a property is used by the taxpayer as his principal_residence and part is used for business purposes or in the production_of_income allocation must be made to determine the extent to which the new subsection applies if the old residence is used only partially for residential purposes a proper allocation of the gain and of the selling_price is necessary only that part of the gain allocable to the residential portion may be not recognized under the new subsection and only so much of the selling_price as is allocable to such part of the property need be reinvested in the new residence whenever a taxpayer sells property used as his principal_residence at a gain the statutory period prescribed in sec_275 a predecessor to sec_6501 of the code for the assessment of any deficiency attributable to any part of such gain will not expire prior to the expiration of years from the date the secretary is notified by the taxpayer in accordance with such regulations as the secretary may prescribe of the cost of purchasing the new residence which the taxpayer claims results in the nonrecognition of any part of such gain or of the taxpayer’s intention not to or failure to purchase a new residence within the period when such a purchase will result in the nonrecognition of any part of such gain such a -- - deficiency may be assessed prior to the expiration of such 3-year period notwithstanding the provisions of any other law or rule_of law which might otherwise bar such assessment s rept 82d cong 1st sess 1951_2_cb_458 does not differ in any material respect from the house report quoted above significantly the legislative_history quoted above does not distinguish between the period of limitations applicable to the commissioner’s determinations pertaining to the status of a taxpayer’s old residence and the period of limitations applicable to the commissioner’s determinations pertaining to status of the taxpayer’s new residence that factor considered in conjunction with the statement in the legislative_history excepting such transactions from the general 3-year period of limitations leads us to conclude that congress intended that the question of the status of the taxpayer’s old residence would be subject_to the period of limitations prescribed in sec_1034 our holding that the period of limitations set forth in sec_1034 is controlling in this matter is equally applicable to respondent’s determination to disallow petitioners’ election to exclude dollar_figure of the gain realized on the sale of the solvang property from gross_income under sec_121 although there is no provision for a period of limitations in sec_121 nor a specific reference to sec_121 within the general 3-year period of limitations under sec_6501 section - - provides that the period of limitations for gain upon the sale_or_exchange of a taxpayer’s principal_residence is to be found under sec_1034 reading sec_1034 as a whole we understand that the provision integrates the period of limitations for taxpayers who elect the tax benefits of sec_121 and sec_1034 either singly or in combination in particular when a taxpayer notifies the commissioner that he has sold his principal_residence and he does not intend to purchase a new principal_residence within the statutory replacement_period sec_1034 b provides that the period of limitations on assessment will expire years from the date that notice is filed consistent with this provision form_2119 is arranged so that the taxpayer may immediately elect to exclude up to dollar_figure of gain from gross_income under sec_121 as appropriate on the other hand if a taxpayer notifies the commissioner that he has sold his principal_residence and he intends to purchase a new principal_residence within the statutory replacement_period sec_1034 a and c provides that the period of limitations on assessment will expire years from the date the taxpayer notifies the commissioner of the purchase_price of the taxpayer’s new principal_residence or the taxpayer’s failure to purchase a new principal_residence within the statutory replacement_period consistent with these provisions -- - form_2119 is arranged so that such taxpayers are not required to include any portion of the gain realized on the transaction in their gross_income and they may postpone making an election under sec_121 however such taxpayers are directed to comply with additional filing_requirements ie to file a second form_2119 a taxpayer that files a second form_2119 reporting the purchase of a new principal_residence within the statutory replacement_period is permitted to make the election to exclude up to dollar_figure of gain under sec_121 and or to defer recognition of gain under sec_1034 as appropriate ’ petitioners in the instant case reported on their original form_2119 filed date that they realized gain on the sale of the solvang property and that they intended to purchase a new principal_residence within the statutory replacement_period as a result petitioners were not reguired to and did not include any of the gain in their gross_income for nor did they make an election to exclude any portion of the gain from form_2119 allows taxpayers who may be eligible for the tax benefits of sec_121 and sec_1034 in tandem the advantage of delaying their election to use the one-time exclusion_of_gain under sec_121 until they have purchased a new principal_residence and are able to determine whether they qualify to defer recognition of some or all of the gain under sec_1034 ’ when a taxpayer qualifies for the tax benefits of both sec_121 and sec_1034 in effect the first dollar_figure of gain is excluded under sec_121 with the balance to the extent invested in a replacement residence subject_to deferral under sec_1034 see sec_121 - - gross_income under sec_121 however on their second form_2119 filed date petitioners reported the purchase_price of their new principal_residence and notified respondent of their election to exclude dollar_figure of gain under sec_121 and to defer recognition of the balance of the gain under sec_1034 under the circumstances the filing of petitioners’ second form_2119 on date satisfied the notice requirement under sec_1034 a and initiated the running of the 3-year period of limitations on assessment with regard to both petitioners’ election to exclude dollar_figure of gain from their gross_income under sec_121 and their claim to defer recognition of the balance of the gain under sec_1034 see sec_1 income_tax regs it follows that the 3-year period of limitations remained open on date--the date the notice_of_deficiency in this case was issued to petitioners consistent with the foregoing we shall deny petitioners’ motion for partial summary_judgment to reflect the foregoing an order will be issued denying petitioners’ motion for partial summary_judgment
